Citation Nr: 0940667	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  97-10 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to February 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  Jurisdiction over the claims folders subsequently 
was transferred to the RO in Baltimore, Maryland.

In August 1998, the Veteran testified at a hearing before 
Decision Review Officer at the RO in New York, New York.  He 
testified at a hearing before a Decision Review Officer at 
the RO in Baltimore, Maryland, in May 2003.  Transcripts of 
those proceedings are of record.

When this case most recently was before the Board in April 
2008, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.

In August 2009, additional evidence was received from the 
Veteran without a waiver.  However, since the evidence 
received is duplicative of evidence previously considered by 
the RO, a remand for RO consideration is not required.


FINDING OF FACT

Retinitis pigmentosa is shown by clear and unmistakable 
evidence to have existed prior to service and by clear and 
unmistakable evidence not to have been aggravated during 
active service.






CONCLUSION OF LAW

Retinitis pigmentosa was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran's claim was received and initially 
adjudicated several years prior to the enactment of the VCAA.  
The record reflects that the Veteran was provided with the 
notice required under the VCAA by letter mailed in April 
2002.  A letter mailed in April 2007 provided him with notice 
concerning the disability-rating and effective-date elements 
of the claim.  Following the provision of VCAA notice and 
receipt of all pertinent evidence, the claim was 
readjudicated in October 2007 and July 2009.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency would have been different had VCAA 
notice been provided at an earlier time.  Consequently, 
failure to provide adequate VCAA notice at an earlier time 
was no more than harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by readjudication of the 
claim).

The record reflects that service treatment records and all 
available post-service medical evidence identified by the 
Veteran have been obtained.  Records also have been obtained 
from the Social Security Administration.  In addition, the 
record reflects that the Veteran has been afforded an 
appropriate VA examination.  The Board acknowledges the 
Veteran's contention that his service records are incomplete 
and that his records are missing because he was granted top 
secret security clearance.  However, a careful review of the 
record does not indicate that any service treatment records 
or service personnel records are outstanding, and the RO's 
attempt to obtain additional records from the National 
Personnel Records Center (NPRC) was unsuccessful.

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that originating 
agency has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

The United States Court of Appeals for the Federal Circuit 
has held that the correct standard for rebutting the 
presumption of soundness requires the government to show by 
clear and unmistakable evidence that (1) a veteran's 
disability existed prior to service and (2) that the pre-
existing disability was not aggravated during service.  
Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).

In determining whether a condition existed prior to service, 
a veteran's medical history; accepted medical principles; 
evidence regarding the basic character, origin, and 
development of the condition; and lay and medical evidence 
concerning the inception, development, and manifestations of 
the condition must be considered.  38 C.F.R. § 3.304(b).

A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  Lack of aggravation can be shown by 
establishing either that there was no increase in disability 
or that any increase in disability was due to the natural 
progression of the preexisting condition.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.

Retinitis pigmentosa is a disease marked by progressive loss 
of retinal response, retinal atrophy, attenuation of retinal 
vessels, and clumping of pigment, with contraction of field 
of vision.  See Moray v. Brown, 5 Vet. App. 211 (1993); see 
also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, p. 1454 (28th 
ed. 1994).  Congenital or developmental defects, such as 
refractive error of the eye, are not considered diseases or 
injuries for which service connection may be granted.  38 
C.F.R. § 3.303(c).  However, service connection may be 
granted for hereditary diseases, such as retinitis 
pigmentosa, which either first manifested during service or 
which preexisted service and progressed at an abnormally high 
rate during service.  VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990).  The question as to whether 
manifestations of such disease in service constituted 
"aggravation" of the condition must be resolved by applying 
the same stringent legal standards which are applicable in 
cases involving acquired disabilities.  38 C.F.R. § 3.306; 
VAOPGCPREC 67-90 (July 18, 1990); VAOGCPREC 82-90 (July 18, 
1990).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
retinitis pigmentosa because it was aggravated beyond the 
normal progression of the disease by active service.  He 
contends that his retinitis pigmentosa was worsened by a 
concussion he sustained in a motor vehicle accident and his 
exposure to bright lights.

Service treatment records reflect that the Veteran was noted 
to have defective vision on entrance examination on May 3, 
1978.  The examination report reflects that his eyes were 
assigned a score of 2, reflecting defect or abnormality, 
under the Physical Profile Serial System (PULHES).  An 
optometry consultation note dated the same day shows that 
uncorrected vision was 20/200 in his right eye and 20/60 in 
his left eye.  The Veteran also reported in a contemporaneous 
report of medical history that he had worn glasses for the 
past two years.

Since retinitis pigmentosa was not noted on entrance 
examination, the presumption of soundness attaches.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  However, after 
careful consideration, the Board finds that clear and 
unmistakable evidence establishes that the Veteran's 
retinitis pigmentosa existed prior to service.

Although retinitis pigmentosa was not detected on the May 3, 
1978, entrance examination, it was detected less than one 
week later.  A May 8, 1978, optometry clinic record reflects 
that uncorrected vision was 20/100 in the Veteran's right eye 
and 20/40 in his left eye.  The examiner noted that there was 
evidence of bilateral amblyopia and retinitis pigmentosa.  
The Board notes that manifestations of chronic disease from 
the date of enlistment, or so close thereto that the disease 
could not have originated in so short a period, will 
establish the existence of such disease prior to service.  
See 38 C.F.R. § 3.303(c).

In addition, although the Veteran denied having vision 
problems prior to service in his hearing testimony, he 
reported in the May 1978 report of medical history that he 
had worn glasses for two years prior to service.  He also 
told a VA health care provider in February 1996 that his 
vision had been defective since childhood and told a VA 
examiner in July 2007 that he had experienced problems with 
his visual fields as early as childhood.  The Board 
acknowledges that the Veteran's reported history of vision 
problems in the May 1978 report of medical history does not 
constitute a notation of retinitis pigmentosa.  38 C.F.R. § 
3.304(b)(1).  However, in combination with his subsequent 
reported history of childhood vision problems, it does tend 
to show that the retinitis pigmentosa noted shortly after his 
entrance onto active duty existed prior to service.  

Having determined the evidence of record clearly and 
unmistakably establishes that the Veteran's retinitis 
pigmentosa existed prior to service, the Board now must 
consider whether there is clear and unmistakable evidence 
that the condition was not aggravated during service.

The Veteran contends that he experienced symptoms of 
retinitis pigmentosa during service.  In written statements 
and in his hearing testimony, he explained that during 
service he lost his peripheral and night vision.  He stated 
that the loss of his peripheral and night vision was 
accelerated by his exposure to bright lights from phosphorus 
grenades in the course of his duties as an ammunitions 
specialist and by a concussion he sustained in a motor 
vehicle accident in Germany.  The Veteran testified that he 
was unable to renew his driver's license prior to his 
discharge because of his poor peripheral and night vision.  
He and his representative also contend that his retinitis 
pigmentosa progressed more quickly during his two years of 
service than it did in the years following his discharge.

It is unclear whether the Veteran's retinitis pigmentosa 
increased in severity during service.  The Veteran was not 
afforded a separation examination prior to his discharge from 
service because a medical professional reviewed his file and 
determined such an examination was unnecessary.  However, his 
vision was evaluated in an eye clinic in August 1979, several 
months before his discharge, and it was noted that vision was 
20/400 in the right eye and 20/50 in the left eye.  These 
findings suggesting that vision in his right had deteriorated 
but that vision in his left eye had improved.

The only other evidence of increased disability is the 
Veteran's own statements concerning the loss of his night and 
peripheral vision.  The Veteran is competent to report his 
own observations concerning vision problems that he 
experienced in service.  However, once evidence is determined 
to be competent, the Board must determine whether such 
evidence also is credible.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

In weighing credibility, the Board may consider factors such 
as self-interest, bias, consistency with other evidence of 
record, and desire for monetary gain.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd, 78 F.3d 604 (Fed. Cir. 
1996).  The Board also may weigh the absence of 
contemporaneous medical evidence against lay evidence in 
determining credibility, although it cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the statements and testimony of the Veteran that he 
developed peripheral and night vision problems during service 
are inconsistent with the evidence of record.  In August 
1998, the Veteran testified that he had reported to sick call 
for treatment when he began having difficulty driving during 
night training.  However, although service treatment records 
reflect ongoing complaints and treatment related to 
respiratory infections, rashes, substance abuse, and other 
illnesses, they are negative for any complaints regarding 
night or peripheral vision.  An August 1979 eye clinic 
treatment record reflects that amblyopia was detected, but it 
does not reflect complaints related to diminished night or 
peripheral vision.  There also is no indication in the 
record, to include service treatment records and service 
personnel records, consistent with the Veteran's contention 
that he lost his driver's license as a result of vision 
problems prior to his discharge from service.

The Veteran's statements concerning his involvement in a 
motor vehicle accident during service also are inconsistent 
with the record.  The Veteran testified that his vision 
problems worsened after he sustained a concussion in Germany 
after the vehicle in which he was riding collided with a 
wall.  However, service treatment records do not reflect that 
he ever received treatment an injury to his head or eyes.  
Moreover, the RO specifically requested any records 
documenting in-service motor vehicle accidents involving the 
Veteran from the NPRC, but the service personnel records 
provided in response do not reflect that he was involved in a 
motor vehicle accident during service.

In any event, even assuming that there was an increase in 
disability during service, the competent and credible 
evidence of record establishes that the Veteran's retinitis 
pigmentosa was not aggravated beyond the natural progression 
of the disease during service.  After examining and 
interviewing the Veteran in July 2007, a VA examiner opined 
that his retinitis pigmentosa was not related to his reported 
history of exposure to phosphorus grenades.  In a March 2009 
addendum, the examiner also wrote that he could "state with 
clear and unmistakable certainty that the pre-existing 
retinitis pigmentosa was not aggravated to a permanent degree 
in service beyond that which would be due to natural 
progression of the disease."  He explained that the 
Veteran's retinitis pigmentosa is a genetic disorder and that 
nothing in service would have aggravated that condition.

There is no contrary competent opinion of record.  The Board 
acknowledges the Veteran's belief that his retinitis 
pigmentosa was aggravated beyond the natural progression of 
the disease by his active service.  However, as a layperson 
without medical training, the Veteran is not competent to 
render an opinion regarding issues of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the Board finds that the VA examiner's opinion and 
the Veteran's service records constitute clear and 
unmistakable evidence that rebuts both the presumption of 
soundness on entry into service and the presumption of 
aggravation during service.  Accordingly, since the 
preponderance of the evidence is against the claim, service 
connection for retinitis pigmentosa is not warranted.



ORDER

Service connection for retinitis pigmentosa is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


